Citation Nr: 0511451	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-30 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to August 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Atlanta, Georgia Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted service connection for PTSD and 
assigned a 30 percent evaluation, effective April 25, 2001.  
In February 2003, the RO increased the veteran's evaluation 
from 30 percent disabling to 50 percent disabling, effective 
April 25, 2001.  The veteran continues to disagree with the 
assigned evaluation.

In January 2005, the veteran testified at a personal hearing 
before the Board. A transcript of that hearing has been 
associated with the claims file.


FINDING OF FACT

The veteran's PTSD is manifested by depression, nightmares, 
flashbacks, anxiety, agitation, panic attacks, sleep 
impairment, and intrusive thoughts, and has not been shown by 
competent clinical evidence to be more than moderate to 
serious in severity.


CONCLUSION OF LAW

An initial evaluation in excess of 50 percent for PTSD is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Codes 9411 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims and Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002).  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  A VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  A VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

Notice

In the present case, the issue of entitlement to an initial 
rating in excess of 30 percent for PTSD stems from a notice 
of disagreement with the December 2002 rating decision that 
granted service connection for PTSD.  If, in response to 
notice of its decision on a claim for which VA has already 
given section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The record 
reflects that the veteran was not issued § 5103 notice as to 
the claim for service connection for PTSD.  However, the 
Board notes that the veteran was provided general VCAA notice 
in a July 2001 letter sent for the veteran's claim for 
service connection for diabetes mellitus.  The Board further 
observes that in the September 2003 statement of the case 
issued for the veteran's claim for an increased evaluation 
for PTSD, the veteran was provided duty to notify information 
as well as the pertinent rating criteria for PTSD.  
Additionally, the record reflects that the veteran responded 
to such notice by submitting private medical evidence, which 
the Board construes as meaning that the veteran understood 
what evidence was needed to substantiate his claim.  As such, 
the Board concludes that the duty to notify the veteran as to 
the evidence necessary to substantiate his claim has been 
met.  Hence, the exclusion from § 5103 duty to notify 
outlined in VAOPGCPREC 8-2003, noted above, is applicable.   

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as private medical 
records and VA examination records.  The veteran has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified any further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Factual Background

Private outpatient treatment records dated from January 2001 
to June 2001 reflect that the veteran sought treatment from 
Dr. T. R. F. for PTSD.

Private outpatient treatment records dated from April 2001 to 
January 2003 demonstrate that the veteran sought treatment 
from Dr. J. A. C..  He complained of flashbacks, nightmares, 
anxiety, and a depressed mood, and was treated with Seroquel 
and Zoloft.

In an October 2001 letter, Dr. J. A. C. indicated that the 
veteran's post-traumatic symptoms included recurring 
recollections of the Vietnam experience, the belief at times 
that he continued to experience his Vietnam experience, 
marked distress associated with symbolizations of the event 
and significant physical symptoms such as tachycardia and 
hyperventilation associated with recalling Vietnam events.  
The examiner also reported that the veteran avoided 
associating with the trauma, tended to go to areas or 
situations that take him away from any recollection of 
Vietnam, and had difficulty with sleep, irritability, 
concentration, and overreacting to materials and events that 
occurred.  He further noted that the veteran's symptoms had 
been long standing and that the veteran's life had been 
shortened.  Additionally, the examiner stated that the 
veteran continued to require medication and psychotherapy 
intervention for his disorder, which caused him severe and 
significant disability.

In a statement dated in May 2002, the veteran's Employee 
Assistance Program  (EAP) representative related that the 
veteran had been involved in EAP.  She stated that he tended 
to react to situations rather than processing what is 
happening in the present and because of this, there had been 
numerous disciplinary actions due to his anger and fighting.  
She also indicated that the veteran would soon be retiring.

In a statement dated in June 2002, the veteran's union 
representative in labor relations, indicated that he had 
represented the veteran in his disciplinary actions.  He 
related that the veteran had a problem dealing with some of 
the people that he had contact with, and that had it not been 
for the union he would have been fired on several occasions.

The veteran underwent VA psychiatric examination for 
compensation and pension purposes in February 2003.  On 
mental status examination, the veteran seemed to avoid eye 
contact and turned his head away for the whole interview.  
Often he would talk through clenched teeth and although he 
remained polite, his comments suggested deep anger and 
resentment.  The veteran was well-oriented in time and place, 
but reported that this memory was bad except for things that 
happened 30 years ago.  His affective responses were quite 
blunted due to his unrelenting bitterness.  The veteran 
admitted that his mood had been one of chronic depression and 
that although he had never made any attempts of suicide, he 
came pretty close to it.  He also indicated that he was prone 
to frequent flashbacks and intrusive recollections.  The 
veteran further stated that he was prone to chronic sleep 
disorder and guilty feelings and that his depression made him 
live in emotional isolation.  The examiner noted that the 
veteran's thought processes were organized, his speech was 
adequate, and that his insight and judgment were fair.  The 
examiner further reported that hallucinations and delusions 
were hinted in the content of his flashbacks.  The examiner 
diagnosed the veteran with chronic, moderate PTSD and 
assigned him a Global Assessment of Functioning (GAF) score 
of 51.  The examiner further stated that the veteran had been 
in a shaky relationship with family members at home and also 
in a strained relationship with coworkers and supervisors, 
but that he continued to work.

In a statement received in April 2003, the veteran's wife 
related what life was like with the veteran.  She stated that 
the veteran was a good man, whom she loved very much.  Among 
other things, she related that he had nightmares and talked 
in his sleep about Vietnam, that he liked to be alone a lot 
and did not want to go anywhere except to LZ Friendly, a 
Vietnam group that he belonged to.  She also indicated that 
he had worked for GM for over 30 years and had been a good 
provider for her and their two children.  She also stated 
that the only reason he had worked there for so long was 
because of the union, which had gotten him out of trouble 
when he got into fights with other employees.  The veteran's 
wife further indicated that their two boys had been affected 
by the veteran's problems.

In a statement received in April 2003, one of the veteran's 
sons indicated that he had been privy to the veteran's anger, 
frustrations, nightmares, and his eventual separation from 
his family and friends.  The son also noted that although the 
veteran was on antidepressants, he was still withdrawn from 
their family.  He also reported that the veteran was a good 
man and a good father.

Statements from two of the veteran's supervisors at GM 
related incidents in which they had confrontations with the 
veteran on the job.  

In the veteran's January 2005 hearing, the veteran's 
representative indicated that the veteran was no longer 
employed at GM and that he had received his retiree card from 
GM.  The veteran testified that he stopped working at GM in 
April 2004.  The representative also indicated that the 
veteran had panic attacks quite often.  However, the veteran 
testified that he could not remember exactly how often that 
he had them because it was just lost time for him. 

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999).

The provisions of 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411 pertain to PTSD.  Under this code, a 50 percent rating 
is assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 
The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

In Mauerhan case, the United States Court of Appeals for 
Veterans Claims (Court) rejected the argument "that the DSM-
IV criteria should be the exclusive basis in the schedule 
governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 
443.  Rather, distinctive PTSD symptoms in the DSM-IV 
(Diagnostic and Statistical Manual for Mental Disorders (4th 
ed., 1994) are used to diagnose PTSD rather than evaluate the 
degree of disability resulting from the condition.  Although 
certain symptoms must be present in order to establish the 
diagnosis of PTSD, as with other conditions, it is not the 
symptoms, but their effects, that determine the level of 
impairment.  Id.

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  See Quick Reference to 
the Diagnostic Criteria from DSM-IV, 46-47 (1994).
Analysis

The veteran asserts that an initial evaluation in excess of 
50 percent is warranted for his service-connected PTSD.  As 
noted above, in order to assign the next higher or 70 percent 
rating, the record must show that the veteran experiences 
occupational and social impairment, with deficiencies in most 
areas such as work, school, and family relations, judgment, 
thinking, or mood, due to symptoms of PTSD such as suicidal 
ideation, obsessional rituals that interfere with routine 
activities, impaired impulse control, spatial disorientation, 
neglect of personal appearance and hygiene, intermittent 
illogical, obscure, or irrelevant speech, difficulty in 
adapting to stressful circumstances, and the inability to 
establish and maintain effective relationships.  

The Board finds that symptoms commensurate with the criteria 
for a 70 percent rating are not shown by the record.  In this 
regard, the record establishes that between January 2001 and 
January 2003 the veteran's mental health was evaluated on 
numerous occasions.  During this time, the veteran suffered 
from anxiety, a depressed mood, flashbacks, nightmares, and 
agitation. 
The record also establishes that in October 2001, Dr. J. A. 
C. indicated that the veteran suffered from recurring 
recollections, tachycardia, hyperventilation, irritability, 
difficulty in sleeping and concentrating, and difficulty with 
overreacting to materials and events that occur.  This 
examiner also indicated that the veteran's disability was 
severe and significant.  Similarly, on VA examination in 
February 2003, the examiner reported that the veteran was 
chronically depressed (which caused him to live in emotional 
isolation), had a blunted affect, and experienced flashbacks, 
intrusive recollections, nightmares, and chronic sleep 
disorder.  The examiner also reported that the veteran 
indicated that he had never made attempts of suicide, but had 
come close to it, and that hallucinations and delusions were 
hinted in the content of his flashbacks.  However, the record 
also demonstrates that on this same examination the veteran 
had adequate speech, his insight and judgment were fair, he 
was well-oriented to time and place, and his thought 
processes were organized.  Further, the record demonstrates 
that the veteran had retired from GM, where, despite numerous 
disciplinary problems, he had worked for over 30 years, he 
has been married to his wife for over 32 years (although both 
he and his wife indicated that they had marital problems), 
and that he has two grown children, one with whom the record 
establishes that he has maintained an effective relationship.

Additionally, the record establishes that the veteran, on 
examination in February 2003, had a GAF score of 51.  The 
Board notes that the veteran's reported GAF scores reflect 
moderate to serious symptomology.  As such, the Board finds 
the clinical findings on the private and VA psychiatric 
evaluations between January 2001 and February 2003 and the 
veteran's GAF score of 51 demonstrate no more than moderate 
to serious symptoms, and are consistent with the current 50 
percent rating.  Therefore, the Board concludes that the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 50 percent for PTSD.

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2004).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
PTSD disability and there is no objective evidence of marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6-96.


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.



____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


